                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

LARRY DANCY,                                    )
                                                )
                Plaintiff,                      )
                                                )
         v.                                     )       Cause No. 2:19-cv-00426-JRS-DLP
                                                )
WATSON Mr., Complex Warden,                     )
OLIVER Mr.,                                     )
                                                )
                Defendants.                     )

          DEFENDANTS’ ANSWER TO PLAINTIFF’S VERIFIED COMPLAINT 1

         Defendants Watson and Oliver, by counsel, for an Answer to the Plaintiff’s Verified

Complaint (“Complaint”) filed by plaintiff, Larry Dancy, states as follows:

                                          A.        PARTIES

1.       Plaintiff is a citizen of Indiana, and is located at United States Pententiary Terre Haute,

P.O. Box 33, Terre Haute, Indiana, 47808.

         ANSWER: Defendants state that paragraph 1 of the Complaint contains legal

conclusions to which no response is required. To the extent a response is required, Defendants

admit that Plaintiff is currently incarcerated at the United States Penitentiary – Terre Haute.

2.       Defendant Watson, Complex Warden is a citizen of Indiana and resides at unknown and

worked for Bureau of Prisons/USP-Terre Haute, 4700 Bureau Road South, Terre Haute, Indiana,

47802.

*Defendants continued at Page (2A)*


1
  For ease of reference, Defendants have set forth Plaintiff’s allegations and topic headings
verbatim, including any typographical errors. In doing so, Defendants do not admit any of the
allegations in the Complaint or content of the headings.
       ANSWER: Defendants admit that Warden Watson resides in the State of Indiana.

Defendants further admits that Warden Watson is employed by the Bureau of Prisons and is

assigned to serve as Complex Warden for the Federal Correctional Complex – Terre Haute,

which includes the United States Penitentiary – Terre Haute. Defendants further admit that the

United States Penitentiary – Terre Haute is located at 4700 Bureau Road South, Terre Haute,

Indiana, 47802. Defendants deny the remaining allegations contained in paragraph 2 of the

Complaint.

A.     PARTIES CONTINUED From PAGE (2):

3.     Defendant: Mr. Oliver is a citizen of Indiana and at all times herein acting under Federal

Law as Food Service Adminstrator of USP/Terre Haute. Mailing address is: 4700 Bureau Road

South, Terre Haute, Indiana, 47802.

       ANSWER: Defendants state that paragraph 3 of the Complaint contains legal

conclusions to which no response is required. To the extent a response is required, Defendants

admit that Mr. Oliver resides in the State of Indiana. Defendants further admit that he is

employed by the Bureau of Prisons and has been assigned to serve as Food Service

Administrator for the Federal Correctional Complex – Terre Haute, which includes the United

States Penitentiary – Terre Haute. Defendants further admit that the United States Penitentiary –

Terre Haute is located at 4700 Bureau Road South, Terre Haute, Indiana, 47802. Defendants

deny the remaining allegations contained in paragraph 3 of the Complaint.

4.     Defendant: Mr. McCoy is a citizen of Indiana and at all times herein acting under

Federal law as Health Services Adminstrator of USP/Terre Haute. Mailing address is: 4700

Bureau Road South, Terre Haute Indiana, 47802.

(Page 2A)



                                                 2
       ANSWER: Defendants state that paragraph 4 of the Complaint contains legal

conclusions to which no response is required. To the extent a response is required, Defendants

admit that HSA McCoy resides in the State of Indiana. Defendants further admit that he is

employed by the Bureau of Prisons and has been assigned to serve as the Health Services

Administrator at the Federal Correctional Complex – Terre Haute, which includes the United

States Penitentiary – Terre Haute. Defendants further admit that the United States Penitentiary –

Terre Haute is located at 4700 Bureau Road South, Terre Haute, Indiana, 47802. Defendants

deny the remaining allegations contained in paragraph 4 of the Complaint.

                                B.      STATEMENT OF CLAIM

1.     This is a “Verified Civil Rights Complaint” based upon Plaintiff personal knowledge and

further declares each statement and or allegation to be true and correct under penalty of perjury

pursuant to 28 USC 1746 by Plaintiff’s signature and date INFRA at PAGE (5).

       ANSWER: Defendants state that paragraph 1 of the Complaint contains legal

conclusions to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in paragraph 1 of the Complaint.

2.     Plaintiff states that the Administrative Grievance Process is not completed because staff

have made the process unavailable to the Plaintiff by the following and therefore is exhausted.

The BOP Administrative Process is (4) steps. Plaintiff filed the initial step BP/8 on June 15th

and after 35 days returned it to Plaintiff with no response. Plaintiff submitted second step BP/9

on July 20th 2019 and to date no response. Note (BOP Policy states no timely response is

deemed denied) Wherefore its denied as required to be answered within 30-days..Plaintiff has

requested 3rd and 4th steps from his unit team staff that are responsible for issuing all steps and

they have refused those steps to complete the Administrative Grievance Process and is therefore



                                                  3
deemed exhausted SEE; DOLE V. CHANDLER,

*CONTINUED AT PAGE: (3)*

438 F.3d. 804, at 809, 812 (7th Cir. 2006) (Prison officials may not take unfair advantage of the

exhaustion requirement…and grievance becomes unavailable and exhausted when prison staff

do not respond to a properly filed Administrative remedy): Also SEE: Miller v. Norris, 247

F.3d. 736, 740 (8th Cir. 2001) (Administrative remedy is exhausted when prison officials prevent

a inmate from using it by providing no forms necessary to exhaust remedy under

1997e(a).)..Wherefore facts herein demonstrate Administrative remedy is exhausted on issues

raised herein in this Verified Complaint because staff refused to answer first and second step

and refused me 3rd and forth step” And therefore made it unavailable on issues herein and

exhausted”. This complaint is now properly brought before this court on issues for relief.

       ANSWER: Defendants state that paragraph 2 of the Complaint contains legal

conclusions to which no response is required. To the extent a response is required, Defendants

admit that Plaintiff attempted to submit a BP-9 related to food service on or around June 19,

2019, but state that it was rejected because Plaintiff failed to attempt informal resolution (BP-8)

prior to invoking the formal remedy process. Defendants deny the remaining allegations

contained in paragraph 2 of the Complaint.

                            “Actual Events of Claim START Below”

3.     Food is one of the basic necessities of life protected by the Eighth Amendment as is

medical treatment. And the named Defendants acts herein at the United States Penitentiary

Special Housing Unit of Terre Haute violated Plaintiffs Eighth Amendment rights and Plaintiff

is entitled to relief demand by the instant Verified Complaint pursuant to 28 USC 1331 against

Defendants (Watson); and (McCoy).



                                                 4
       ANSWER: Defendants state that paragraph 3 of the Complaint contains legal

conclusions to which no response is required. To the extent a response is required, Defendants

deny the allegations contained in paragraph 3 of the Complaint.

4.     On (6-11-2019) Warden Watson and food service adminstrator Oliver, violated my

constitution rights (Eighth Amendment) by failing to provide me with meals that do not place

my health in danger because both Defendants know the food service preparation area is infested

with rodents/mice that entered food trays stored for service to inmates of the Special Housing

Unit and meals have mice fecal/feces in the food this is served to Special Housing Unit inmates

including me on (6-11-2019) and it made me sick..And then medical refused to provide me

treatment advising drink water..This was inadequate medical treatment that Defendant McCoy

must ensure is provided to me and all inmates. Note: Numerous courts have found unsanitary

food service to be –

*CONTINUED AT PAGE (3A)*

B.     STATEMENT OF Claim Continued from PAGE 3A:

Unconstitutional. SEE: This Circuits Holdings in French v. Owens, 777 F.2d. 1250, 1255 (7th

Cir. 1985), and the Tenth Circuits Holding in Ramos v. Lamm, 639 F.2d. at 570-72 (10th Cir.

1980)…Plaintiff state the mice fecal matter in food for inmate consumption is sufficiently gross

to subject Plaintiff to serious food borne illness and has occurred to Plaintiff herein..And then

failed to provide me adequate medical treatment thats standard care for food borne

contamination…Thus violating the Eighth Amendment on all fronts herein..SEE: Ingalls v.

Florio, 968 F.Supp. 193, 198-99 (D.N.J. 1997(vermin leading contamination) NOTE Defendants

Watson and Oliver have known of the rodent problem in food service preparation area and

storage area for a very long time and have failed to correct or even try to correct the problem



                                                 5
therefore being deliberately indifferent to my safety (health). This is a nonfrivolous claim to

which Plaintiff is entitled to relief/damages demanded by this Verified Civil Rights Complaint.

(Page 3A)

        ANSWER: Defendants state that paragraph 4 of the Complaint contains legal

conclusions to which no response is required. To the extent a response is required, Defendants

respond that the referenced cases speak themselves and deny the allegations contained in

paragraph 4 of the Complaint to the extent that they are inconsistent therewith. Defendants

admit that on one occasion, meals that were later determined to be contaminated were

distributed in the Special Housing Unit, after which the meals were recalled and promptly

replaced with non-contaminated meals. Defendants deny the remaining allegations contained in

paragraph 4 of the Complaint.

                                       C.      JURISDICTION

I am suing for a violation of federal law under 28 U.S.C. § 1331.

        ANSWER: Defendants state that this paragraph of the Complaint contains legal

conclusions to which no response is required. To the extent a response is required, Defendants

admit that Plaintiff claims that jurisdiction is based on 28 U.S.C. § 1331. The United States

further admits that there is jurisdiction in this Court based on Plaintiff’s allegations, but denies

Plaintiff’s allegations, and denies that Plaintiff is entitled to any relief.

                                      D.      RELIEF WANTED

1.      Find the Defendant failure to provide sanitary meals to the Plaintiff that made him sick

violated the Eighth Amendment clause against cruel and unusual punishment. And failure to

provide adequate medical treatment for Plaintiff sickness violated the Eighth Amendment

awarding Plaintiff $500,000.00 from each named Defendant separately and award Plaintiff



                                                    6
$1000,000.00 punitive damages to show this type of conduct will not be tolerated.

        ANSWER: Defendants state that this paragraph is a prayer for relief to which no

response is required. To the extent a response is required, Defendants deny the allegations

contained in the prayer for relief and deny that Plaintiff is entitled to any relief.

2.      Award Plaintiff all costs incurred by this lawsuit to include reasonable Attorney fee’s.

        ANSWER: Defendants state that this paragraph is a prayer for relief to which no

response is required. To the extent a response is required, Defendants deny the allegations

contained in the prayer for relief and deny that Plaintiff is entitled to any relief.

                                “INJUNCTIVE RElief REQuested”

3.      Order Defendants to immediately correct to rodent infestation in food service and food

service preparation and storage areas..And to ensur food served to the inmates does not have

rodent fecal/feces in stated meals.

        ANSWER: Defendants state that this paragraph is a prayer for relief to which no

response is required. To the extent a response is required, Defendants deny the allegations

contained in the prayer for relief and deny that Plaintiff is entitled to any relief.

4.      Order Defendant to immediately treat food borne contamination inmates with adequate

care thats the standards of medical care for persons suffering ingested contaminated food.

        ANSWER: Defendants state that this paragraph is a prayer for relief to which no

response is required. To the extent a response is required, Defendants deny the allegations

contained in the prayer for relief and deny that Plaintiff is entitled to any relief.

                                          JURY DEMAND

 Because this action has been limited to one for injunctive relief, there is no right to a jury trial.




                                                   7
                                  AFFIRMATIVE DEFENSES

        In response to Plaintiff’s Complaint, Defendants assert the following affirmative

defenses:

   1.       The Complaint fails to state a claim upon which relief may be granted.

   2.       Plaintiff’s claims are barred to the extent they are untimely.

   3.       Plaintiff failed to exhaust his administrative remedies with respect to the issues

            alleged in his Complaint. Specifically, although Plaintiff attempted to submit a BP-9

            on or around July 19, 2019, it was rejected because Plaintiff did not attempt informal

            resolution (BP-8) prior to invoking the formal remedy process. Plaintiff made no

            further submissions with respect to this request for administrative remedy. But

            during this time period, Bureau of Prisons records show that Plaintiff submitted a

            number of other requests for administrative remedy, demonstrating that the

            administrative remedy system was available to him.

   4.       At all times, Defendants acted reasonably, without malice, in good faith, and with due

            care and diligence towards Plaintiff with respect to the matters about which Plaintiff

            complains.

   5.       Defendants did not act with deliberate indifference towards Plaintiff with respect to

            the matters about which Plaintiff complains.

   6.       Defendants are immune from monetary damages pursuant to the doctrine of qualified

            immunity.

   7.       Defendants did not have personal involvement in the matters about which Plaintiff

            complains.

   8.       Defendants reserve the right to assert such other affirmative or additional defenses as



                                                  8
           may become known during the course of this litigation.

WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants respectfully request

that Plaintiff’s Complaint be dismissed with prejudice, that judgment be entered in the

Defendants’ favor and against Plaintiff, that Defendants be awarded costs and fees incurred

herein, and that Defendants be granted such other and further relief as this Court deems just and

proper.

                                                     Respectfully submitted,

                                                     JOSH J. MINKLER
                                                     United States Attorney


                                             By:     /s/ Rachana N. Fischer
                                                     Rachana N. Fischer
                                                     Assistant United States Attorney




                                                9
                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 18, 2020, a copy of the foregoing was filed electronically.

Service of this filing will be made on all ECF-registered counsel by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system. Service was

also sent to the following pro se plaintiff by first class, United States Mail, prepaid and properly

addressed to:

LARRY DANCY
11622-007
TERRE HAUTE - USP
TERRE HAUTE U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 33
TERRE HAUTE, IN 47808



                                                      /s/ Rachana N. Fischer
                                                      Rachana N. Fischer
                                                      Assistant United States Attorney
                                                      Office of the United States Attorney
                                                      Southern District of Indiana
                                                      10 West Market Street, Suite 2100
                                                      Indianapolis, IN 46204




                                                 10
